Citation Nr: 0411052	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  98-03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for neuritis of the left arm 
and hand.

4.  Entitlement to service connection for skin disorder claimed as 
chloracne.

5.  Entitlement to service connection for fracture of the 2nd 
cervical vertebra and neck strain.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from June and November 1996 rating determinations of the 
Nashville, Tennessee Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded the claims to the RO in February 2001.  


FINDINGS OF FACT

1.  Raynaud's disease or phenomenon was not manifest in service 
and is unrelated to service.  

2.  In June and November 1996 rating decisions, the RO denied 
entitlement to service connection for hearing loss, neuritis of 
the left arm and hand, skin disorder claimed as chloracne, and 
fracture of the 2nd cervical vertebra.

3. The RO notified the appellant of the June and November 1996 
rating decisions in June and November 1996 letters.

4.  In September 2002, the RO issued a statement of the case (SOC) 
addressing service connection for hearing loss, neuritis of the 
left arm and hand, skin disorder claimed as chloracne, and 
fracture of the second cervical vertebra and neck strain.

5. The veteran did not file a substantive appeal as to any of the 
issues addressed in the September 2002 SOC within 60 days of the 
issuance of the SOC.



CONCLUSIONS OF LAW

1.  Raynaud's disease was not incurred or aggravated in service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  There is no appeal pending before the Board concerning the 
issues of entitlement to service connection for hearing loss, 
neuritis of the left arm and hand, skin disorder claimed as 
chloracne, and fracture of the second cervical vertebra and neck 
strain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the pendency 
of the appeals with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [now codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999) (holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. Morton v. 
Gober, 14 Vet.App. 174 (2000) (per curiam order).  The new law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which information 
and evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159 (2003).  The record shows that VA has met its duties.  The 
veteran was notified of evidence and information needed to 
substantiate and complete his claim and who had what duties in 
numerous items of correspondence including the April 2001 VCAA 
letter to him.  That letter advised him what evidence was needed 
to establish entitlement, what the evidence must show to establish 
entitlement, that VA would help him get evidence to support his 
claim, what had been done to help him with his claim, what 
information or evidence was still needed from him, what he could 
do to help with his claim, when and where to send information or 
evidence, and what to do if he had questions or needed assistance.  
This notice predated the February 2003 rating decision which 
constituted an amended initial decision.  Moreover, the Board 
notes that the veteran was advised to submit evidence which 
supported his claim at time of the February 2001 Board remand.   

The Board concludes that the discussions in the correspondence 
sent to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2003).  
Service medical records and VA medical records and examination 
reports have been obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 38 C.F.R. §§ 3.103, 
3.159 and 3.326(a) and no further action is necessary.  VA's 
duties have been fulfilled.


Raynaud's disease

Service connection may be granted when it is shown that there is 
disability present which was the result of disease or injury which 
was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 and 3.304 (2003).  Service 
connection may be established for disease diagnosed after 
discharge when all of the evidence including that pertinent to 
service establishes that it was incurred in service.  38 C.F.R. § 
3.303.

Raynaud's disease will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year of 
discharge from a period of service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service medical records do not report any complaints of blanching, 
reddening, appearance of deadness, or burning of the extremities, 
or any interruptions in the blood supply to the veteran's 
extremities.  

A rash on his chest and back was assessed as tinea versicolor in 
August 1974.

The veteran was assessed with neurapraxia of the radial nerve of 
the elbow in November 1977, when he reported that he had dropped a 
transmission on his right forearm 2 weeks beforehand.  

On service examination in July 1978, the veteran denied having 
swollen or painful joints, loss of finger or toe, foot trouble, or 
neuritis and he reported having had tinea versicolor.  Clinical 
evaluation revealed his vascular system, upper extremities, feet, 
lower extremities, and skin to be normal.  

The veteran had service treatment in October 1978 after parachute 
landing trauma.  He complained of neck pain.  Muscle function from 
C5-C7 was within normal limits.  An orthopedist evaluated him and 
prescribed a cervical collar.  No hand symptoms were reported.  

On service examination in January 1983, the veteran reported that 
he was in excellent health.  He stated that he had had tinea and 
no swollen or painful joints, loss of finger or toe, foot trouble, 
or neuritis. Clinically, his upper extremities, lower extremities, 
feet, vascular system and skin were normal.  

May 1983 service medical records show consultations for a right 
lower leg skin lesion assessed as an insect bite secondarily 
infected, infected eczematoid dermatitis, and an unknown skin 
disease. 

On VA evaluation in July 1992, the veteran reported intermittent 
paresthesias of the left arm in the form of a tingling sensation 
which lasted about 30 minutes before spontaneously resolving.  
Clinically, his extremities exhibited no cyanosis, clubbing, or 
edema, and he had grossly intact sensation and motor and deep 
tendon reflexes.  

In an August 1996 VA examination, it was reported that the 
veteran's ring and finger tingled.

In August 1996, the veteran stated that his most recent VA Medical 
Center visit was in August 1996.  The podiatry clinic doctor 
stated that he suffered from Raynaud's disease.  He noted that at 
Ft. Knox, Kentucky, he lost use of his left arm and hand from 
neuritis.  His pain and numbness were constant on the day of the 
examination.  He described unbearable pain and pain with cold.  He 
had lost 2 good paying jobs in the last year because of his 
illness and he is sick either cold or hot and becomes so ill that 
he almost passes out.  He disagreed with the denial of service 
connection.  He stated that his fingers and hands, arms, legs, and 
feet are blue and if cool or cold weather occurs he gets so numb 
and painful that he becomes sick.  

On VA examination in October 1996, the veteran reported 
significant pain and numbness in both of his hands, involving all 
of his fingers.  This would occur after exposure to the cold, and 
he could not sustain more than 2-3 minutes in the cold due to 
significant symptoms.  He described his fingers and toes as 
becoming purple during the pain episodes, and he indicated that 
the same symptoms occur in his feet.  He described that the first 
evidence of this disease started approximately in the early 
1980's.  His skin of his toes and fingers had a slight 
purple/reddish color.  The skin temperature was normal, there was 
no paresthesias, and there was no cardiac involvement.  The 
diagnosis was Raynaud's phenomenon which was induced by cold 
temperatures.  

In February 1998, the veteran stated that his Raynaud's disease 
started while he was in service.  He stated that his hands and 
body would turn blue.  He stated that he did not know why or what 
was wrong and thought the problem was from the elements of the 
weather he was constantly subjected to while serving in the 
special forces.  

On VA examination in August 1998, the veteran stated that he had 
had intermittent Raynaud's disease involving his hands and feet 
since he was in the military.  Frequently his hands would blanch 
and become very cold.  

On VA examination in November 1998, the veteran stated that in the 
cold, his hand gets numb and stays red all of the time and turns 
purple and that he had had this problem since 1971.  It was stated 
that one of his main problems was Raynaud's phenomenon which 
causes his fingers to get numb in cold.  

A January 2003 VA medical opinion notes that according to a 
November 1998 VA examination report, the veteran stated that he 
had had Raynaud's phenomenon in both hands since 1971 and an 
injury to his left shoulder and back in 1978, so therefore, the 
Raynaud's phenomenon cannot be secondary to his left shoulder 
injury.  The veteran also had had a general medical examination in 
April 1996 wherein he did not have any complaint of his hand or 
Raynaud phenomenon.  It was also reported that in a January 1983 
report of medical history, the veteran stated that he was in 
excellent health and that his medical examination at that time was 
normal.  The reviewing physician could not find any evidence in 
his service record that he had Raynaud's phenomenon while he was 
in service.  

The Board concludes that the veteran's Raynaud's disease or 
phenomenon is unrelated to service.  It was not diagnosed in 
service and is not shown within one year of service discharge.  No 
complaints similar to those made when it was diagnosed on VA 
examination in October 1996 or reported by the veteran in August 
1996 and on VA examinations in August and November 1998 were 
reported in service.  The veteran was treated for skin problems on 
his leg, back, and chest in service and for left upper extremity 
symptoms in service and was suspected to have a neck injury in 
service.  The fact that he was treated for skin and left upper 
extremity problems in service and had no Raynaud's disease 
symptoms or diagnoses in service is probative evidence showing 
that Raynaud's was not present in service.  Additionally, his 
January 1983 service examination was normal, and he reported that 
he was in excellent health at that time.  Furthermore, Raynaud's 
was not diagnosed until 1996.  This fact combined with the amount 
of time which passed since service and without him furnishing any 
corroborative evidence that it continued since service is 
probative evidence indicating that it is not related to service.

The veteran's statements to the effect that Raynaud's started in 
service are not probative of service connection.  While he is 
competent to indicate when he had symptoms such as color changes 
and pain of his fingers, the veteran's post-service statements 
about when he started having Raynaud's symptoms are not credible.  
They conflict with his January 1983 service examination statement 
of being in excellent health, and are impeached by the fact that 
service medical records show treatment for a right leg skin 
disease and tinea versicolor of the chest and back and a neck 
injury but do not report Raynaud's symptoms or diagnoses.  At the 
time of the January 1983 service examination, the veteran was in a 
position where it would have been to his benefit to report any 
continuing medical problems if he had them.  He did not, and his 
failure to do so is negative evidence.  

The Board does not accept that the veteran would have Raynaud's 
symptoms in service and not report them yet get treated for a 
right leg skin disorder and for tinea versicolor of the back and 
chest and a neck injury and not report Raynaud's symptoms.  
Moreover, the Board notes that the VA physician who reviewed the 
veteran's medical records in January 2003 could not find any 
evidence in the veteran's service record that he had Raynaud's 
phenomenon in service.  

The veteran's opinions about what caused his Raynaud's are not 
competent, as he is a layperson and medical expertise is required 
on matters of causation of disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Dismissal of other Claims

Appellate review of a RO decision is initiated by a timely filed 
notice of disagreement (NOD) and completed by a timely filed 
substantive appeal after a SOC is furnished.  38 U.S.C.A. § 
7105(a) (West 2002), 38 C.F.R. § 20.200 (2003). A NOD is a written 
communication from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative determination 
by the agency of original jurisdiction and a desire to contest the 
result.  38 C.F.R. § 20.201 (2003).  A substantive appeal consists 
of a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2003).  A substantive appeal 
must be filed within 60 days of the date that the agency of 
original jurisdiction mails the SOC to the appellant, or within 
the remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, whichever 
period ends later.  38 C.F.R. § 20.302(b) (2003).  A substantive 
appeal postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed to 
be five days prior to the date of receipt of the document by the 
Department of Veterans Affairs (VA). 38 C.F.R. § 20.305 (2003).

The veteran filed a NOD with June and November 1996 rating 
decisions which denied service connection for hearing loss, 
neuritis of the left arm and hand, skin disorder claimed as 
chloracne, and fracture of the second cervical vertebra and neck 
strain.

In September 2002, the RO provided him with a SOC that addressed 
such issues.  VA has not received a substantive appeal of those 
issues after the SOC was issued.

In February 2004, the Board sent the veteran a letter advising him 
that he might not have filed a substantive appeal on the claims at 
issue, and that if one was not, the Board may have to dismiss his 
appeal.  The Board advised him that it was giving him 60 days to 
indicate why he might think it was filed and to send the Board any 
evidence he had which shows that it was filed, or to request a 
hearing.  No response was received from the veteran.  

The Board finds that the veteran did not timely file a substantive 
appeal on the issues of entitlement to service connection for 
hearing loss, neuritis of the left arm and hand, skin disorder 
claimed as chloracne, and fracture of the second cervical vertebra 
and neck strain.  There is no evidence in the claims folder of a 
substantive appeal having been received after the issuance of the 
statement of the case.  In fact, he has not asserted that he did 
file a substantive appeal.

The Court has held that it was proper for the Board to dismiss the 
appeal of a veteran who did not file a timely substantive appeal 
and did not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The Court opined that the Secretary was correct in arguing that 
the "formality" of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a NOD and a formal appeal.  The Board 
concludes that there is no appeal pending before it concerning the 
issues of service connection for hearing loss, neuritis of the 
left arm and hand, skin disorder claimed as chloracne, and 
fracture of the second cervical vertebra and neck strain.  



ORDER

Entitlement to service connection for Raynaud's disease is denied.

The appeal of entitlement to service connection for hearing loss, 
neuritis of the left arm and hand, skin disorder claimed as 
chloracne, and fracture of the second cervical vertebra and neck 
strain is dismissed.






	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



